DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claim 5) in the reply filed on 4 December 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.

Claim Status
Claims 1-5 are currently pending.
Claims 1-4 are withdrawn, as discussed in the Election/Restrictions section above.
Claim 5 is under examination herein.
Claim 5 is rejected.
Claim 5 is objected to.

Priority
	The instant application claims the benefit of priority to foreign Application No. JP2017-173037 filed at the Japan Patent Office on 8 September 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 September 2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2 March 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. Liu (#4 Non-Patent Literature Documents) does not have an English translation or a concise explanation of relevance. A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed on 2 March 2020 are accepted.

Claim Objections
Claim 5 is objected to because of the following informalities:    
In claim 5, LDL should first be presented in fully expanded form: low-density lipoprotein (LDL). The claim also contains convoluted language. Examiner suggests the following amendment to also obviate the 112(b) and 101 rejections detailed below.  
A method of measuring a pathological index for Alzheimer's disease, comprising:
collecting peripheral blood;
measuring one or more indices from the group consisting of superoxide production activity, myeloperoxidase activity, oxidized low-density lipoprotein (LDL) level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin, wherein at least superoxide production activity is selected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
	Claim 5 recites "A method, wherein one index or more selected, wherein at least superoxide production activity is selected, from the group consisting of superoxide production
activity, myeloperoxidase activity, oxidized LDL level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin in collected peripheral blood is used as a pathological index for Alzheimer’s disease." It is indefinite, because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernández (Hernández, M. C. R. et al. Involvement of Free Radicals in the Development and Progression of Alzheimer’s Disease, 2016, Free Radicals and Diseases, IntechOpen, 247-275) in view of Ohkubo (Ohkubo T, et al. Impaired superoxide production in peripheral blood neutrophils of germ-free rats, 1990, Scandinavian Journal of Immunology, 32(6):727-9). 
Regarding claim 5, Hernandez teaches Alzheimer’s disease (AD) is a major dementia related to an overproduction of free radicals (FRs), which leads to the generation of oxidative stress in brain tissue. Amyloid beta-peptide of 42 amino acid residues (Aβ1–42) is the main source of FRs in patients with AD. βA1–42 is recognized by microglial receptors; it activates these cells, causing overproduction of superoxide anion (O2−) by NADPH oxidase (Hernandez Abstract, lines 1-4, lines 8-10). O2− is the primary ROS produced during the neuroinflammatory process, this is considered to play a key role in the activation of microglia and the activation of NADPH oxidase (Hernandez Pg. 254, ¶ 5, lines 2-4). 
Hernandez discloses several methods of quantification superoxide anion in biological samples, including cytochrome C, tetrazolium salt, and lucigenin and luminol (Hernandez, Pg. 264-265, §5.2), but does not specifically teach measuring superoxide anion production in collected peripheral blood samples. 
Ohkubo discloses a method of measuring superoxide production in peripheral blood neutrophils. Ohkubo describes obtaining and processing heparinized peripheral blood to obtain neutrophils. Superoxide anion generation was assayed spectrophotometrically by the reduction of cytochrome c after incubating cells with PMA (Ohkubo Pg. 727, Col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hernandez and Ohkubo. Ohkubo discloses superoxide production can be 

Pertinent Prior Art
Boonruamkaew (Boonruamkaew, P. et al. Chronic treatment with a smart antioxidative nanoparticle for inhibition of amyloid plaque propagation in Tg2576 mouse model of Alzheimer’s disease, 19 June 2017, Scientific Reports, 7:3785, 1-13) discloses superoxide anion levels are significantly higher in a mouse model for Alzheimer's disease compared to wild type mice (Boonruamkaew Figure 3C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631